McMurray, Presiding Judge.
This case resulted when lower riparian landowners brought an action in tort seeking damages against 10 defendants who were upper riparian landowners, developers and contractors. Seven of the ten defendants named in that suit settled with the plaintiffs and the suit was thereafter dismissed with prejudice as to all defendants.
Whereupon two of the seven defendants who had settled with the plaintiffs brought this action seeking contribution in regard to the settlement from two defendants who had not settled with the plaintiffs. These two defendants moved for summary judgment contending that the dismissal of the underlying action with prejudice barred any claim for contribution by appellants. Summary judgment was granted. We affirmed the trial court’s judgment based upon the statute, now OCGA § 51-12-32 (Code Ann. § 105-2012), and upon interpretation of certain cases with reference to the right of contribution.
However, our judgment in Marchman & Son, Inc. v. Nelson, 165 Ga. App. 684, 687 (300 SE2d 315), has been reversed by the Supreme Court on certiorari (as to Division 1 of our opinion but not as to Division 2) in Marchman & Sons, Inc. v. Nelson, 251 Ga. 475 (306 SE2d 290). The judgment of the Supreme Court is made the judgment of this court and in accordance therewith the judgment of the trial court is reversed as to the grant of summary judgment. However, our judgment as to the attempt to add a new party remains affirmed.

Judgment reversed.


Banke and Birdsong, JJ., concur.